IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DESTINY GRESART, A MINOR, BY AND         : No. 235 WAL 2016
THROUGH HER MOTHER DEDRA                 :
GRESART, HER NATURAL PARENT              :
AND GUARDIAN, AND DEDRA                  : Petition for Allowance of Appeal from
GRESART, INDIVIDUALLY, IN HER OWN        : the Order of the Superior Court
RIGHT,                                   :
                                         :
                  Petitioners            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
BUFFALO & PITTSBURGH RAILROAD,           :
INC., A DELAWARE CORPORATION;            :
GENESEE & WYOMING, INC., A               :
DELAWARE CORPORATION; AND                :
JAMES MURDOCK, AN INDIVIDUAL,            :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.